Opinion by
Mollison, J.
When the case was called for trial protests 131592-K and 131593-K were abandoned. It was conceded by the Government that the boots in question were actually made by the stitch-down method rather than the welt, and it was stipulated in the case of protest 131594r-K that “there are 279 pairs of boots of the sizes 18)4 to 21, inclusive, and that those constitute youths’ sizes and are boots used chiefly by youths.” On the record presented, protests 131592-K and 131593-K, having been abandoned, were dismissed. The claim in protest 131594-K was sustained to the extent above indicated.
Cole, J., concurring.